UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10 GENERAL FORM FOR REGISTRATION OF SECURITIES (Pursuant to Section 12(b) or (g) of The Securities Exchange Act of 1934) MY COMPLETE CARE, INC. (Exact name of registrant as specified in its charter) Florida 33-1063321 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 323 Elm Street, Suite 5,Hollywood, Florida (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (954) 333-9595 Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be so registered Name of each exchange on which each class is to be registered None None Securities to be registered pursuant to Section 12(g) of the Act: Common Stock (Title of Class) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company)
